           Case 1:19-cv-00927-ALC Document 17 Filed 08/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- X
 ZULAIKA DELGADO,                                                 :
                                                                  :
                                     Plaintiff,                   :
                                                                  :   Index No.: 1:19-cv-00927-ALC
                                                                  :
                          -against-                               :
                                                                  :
                                                                  :   NOTICE OF WITHDRAWAL
 OSM AVIATION, INC. and                                           :   OF COUNSEL SETH ASHER
 NORWEGIAN AIR SHUTTLE ASA,                                       :   NADLER, ESQ. ATTORNEY
                                                                  :   FOR PLAINTIFF
                                     Defendants.



TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Seth Asher Nadler, Esq. hereby withdraws his appearance as

counsel for Plaintiff Zulaika Delgado due to a breakdown in the attorney-client relationship.

Plaintiff has been notified of all deadlines in this matter and has decided to pursue her case pro se

with this Court.


Dated: New York, New York
August 13, 2019


/s/ Seth Nadler_______
Seth Asher Nadler, Esq.
Imbesi Law PC
1501 Broadway, Suite 1915
New York, NY 10036
Telephone: (646) 767-2270
seth@lawicm.com



CC:

Defendants copied via ECF
